Exhibit (n)(2) under Form N-1A Exhibit 99 under Item 601/Reg. S-K INSTITUTIONAL SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 9/1/10) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Institutional Shares will consist of (i) with respect to money market funds, sales and shareholder servicing by financial intermediaries; and (ii) with respect to fluctuating NAV funds, sales and shareholder servicing by financial intermediaries to the following categories of investors (“Eligible Investors”); · An investor participating in a wrap program or other fee-based program sponsored by a financial intermediary; · An investor participating in a no-load network or platform sponsored by a financial intermediary where Federated has entered into an agreement with the intermediary; · A trustee/director, employee or former employee of the Fund, the Adviser, the Distributor and their affiliates; an immediate family member of these individuals, or a trust, pension or profit-sharing plan for these individuals; · An employer-sponsored retirement plan; · A trust institution investing on behalf of its trust customers; · An investor, other than a natural person, purchasing Shares directly from the Fund; · An investor (including a natural person) who owned Shares as of December 31, 2008; · Without regard to the initial investment minimum, an investor who acquired Institutional Shares pursuant to the terms of an agreement and plan of reorganization which permits the investor to acquire such Shares; and · Without regard to the initial investment minimum, in connection with an acquisition of an investment management or advisory business, or related investment services, products or assets, by Federated or its investment advisory subsidiaries, an investor (including a natural person) who (1) becomes a client of an investment advisory subsidiary of Federated or (2) is a shareholder or interest holder of a pooled investment vehicle or product that becomes advised or subadvised by a Federated investment advisory subsidiary as a result of such an acquisition other than as a result of a fund reorganization transaction pursuant to an agreement and plan of reorganization. The principal underwriter and financial intermediaries may receive payments for distribution and/or administrative services under a Rule 12b-1 Plan and financial intermediaries may also receive shareholder service fees for services provided.In connection with this basic arrangement, Institutional Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Institutional Shares Sales Load None Contingent Deferred Sales Charge ("CDSC") None Shareholder Service Fee As set forth in the attached Schedule 12b-1 Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Institutional Shares as described in Section 3 of the Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Institutional Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Privilege: Institutional Shares may be exchanged for Institutional Shares of any other Federated fund or share class that does not have a stated sales charge or contingent deferred sales charge, except Class A Shares of Federated Liberty U.S. Government Money Market Trust and Class K Shares. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered, unless Class A Shares or Class F Shares which are subject to a CDSC are being exchanged, in which case the CDSC fee will be imposed as if the Class A Shares or Class F Shares had been redeemed.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. SCHEDULE OF FUNDS OFFERING INSTITUTIONAL SHARES The Funds set forth on this Schedule each offer Institutional Shares on the terms set forth in the Institutional Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. Multiple Class Company Series 12b-1 Fee Shareholder Service Fee Federated Adjustable Rate Securities Fund None 0.25% Federated Equity Funds: Federated Capital Appreciation Fund None None Federated Clover Small Value Fund None None Federated Clover Value Fund None None Federated Global Equity Fund None None Federated InterContinental Fund None None Federated International Strategic Value Dividend Fund None None Federated Kaufmann Large Cap Fund None None Federated Market Opportunity Fund None None Federated Mid Cap Growth Strategies Fund None None Federated Prudent Bear Fund None None Federated Strategic Value Dividend Fund None None Federated Fixed Income Securities, Inc.: Federated Municipal Ultrashort Fund None None Federated Strategic Income Fund None None Federated GNMA Trust None 0.25% Federated Income Securities Trust: Federated Floating Rate Strategic Income Fund None None Federated Global Macro Bond Fund None None Federated Intermediate Corporate Bond Fund None 0.25% Federated Prudent DollarBear Fund None None Federated Real Return Bond Fund None 0.25% Federated Short-Term Income Fund None 0.25% Federated Income Trust None 0.25% Federated Index Trust: Federated Max-Cap Index Fund None 0.25% Federated Institutional Trust: Federated Government Ultrashort DurationFund None None Federated Intermediate Government/Corporate Fund None None Multiple Class Company Series 12b-1 Fee Shareholder Service Fee Federated Intermediate Government Fund, Inc. None None Federated Investment Series Fund, Inc. Federated Bond Fund None None Federated MDT Series: Federated MDT All Cap Core Fund None None Federated MDT Balanced Fund None None Federated MDT Large Cap Growth Fund None None Federated MDT Small Cap Core Fund None None Federated MDT Small Cap Growth Fund None None Federated MDT Stock Trust None None Federated Short-Intermediate Duration Municipal Trust None 0.25% Federated Stock and Bond Fund None None Federated Total Return Government Bond Fund None None Federated Total Return Series, Inc.: Federated Mortgage Fund None 0.25% Federated Total Return Bond Fund None None Federated Ultrashort Bond Fund None 0.25% Federated U.S. Government Securities Fund:1-3 Years None 0.25% Federated U.S. Government Securities Fund:2-5 Years None 0.25% Federated World Investment Series, Inc. Federated International Leaders Fund None None Federated International Small-Mid Company Fund None None Intermediate Municipal Trust: Federated Intermediate Municipal Trust None 0.25% Multiple Class Company Series 12b-1 Fee Shareholder Service Fee Money Market Obligations Trust: Federated California Municipal Cash Trust None 0.25% Federated Florida Municipal Cash Trust 0.25% 0.25% Federated Government Obligations Fund None 0.25% Federated Government Obligations Tax-Managed Fund None 0.25% Federated Michigan Municipal Cash Trust None 0.25% Federated Minnesota Municipal Cash Trust None 0.25% Federated Municipal Obligations Fund None 0.25% Federated New Jersey Municipal Cash Trust None 0.25% Federated New York Municipal Cash Trust None 0.25% Federated Ohio Municipal Cash Trust None 0.25% Federated Pennsylvania Municipal Cash Trust None 0.25% Federated Prime Cash Obligations Fund None 0.25% Federated Prime Management Obligations Fund None 0.25% Federated Prime Obligations Fund None 0.25% Federated Prime Value Obligations Fund None 0.25% Federated Tax-Free Obligations Fund None 0.25% Federated Treasury Obligations Fund None 0.25% Federated U.S. Treasury Cash Reserves None 0.25% Federated Virginia Municipal Cash Trust None 0.25% INSTITUTIONAL SERVICE SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 6/30/10) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Institutional Shares will consist of (i) with respect to money market funds, sales and shareholder servicing by financial intermediaries; and (ii) with respect to fluctuating NAV funds, sales and shareholder servicing by financial intermediaries to the following categories of investors (“Eligible Investors”); · An investor participating in a wrap program or other fee-based program sponsored by a financial intermediary; · An investor participating in a no-load network or platform sponsored by a financial intermediary where Federated has entered into an agreement with the intermediary; · A trustee/director, employee or former employee of the Fund, the Adviser, the Distributor and their affiliates; an immediate family member of these individuals, or a trust, pension or profit-sharing plan for these individuals; · An employer-sponsored retirement plan; · A trust institution investing on behalf of its trust customers; · An investor, other than a natural person, purchasing Shares directly from the Fund; · An investor (including a natural person) who owned Shares as of December 31, 2008; · Without regard to the initial investment minimum, an investor who acquired Institutional Service Shares pursuant to the terms of an agreement and plan of reorganization which permits the investor to acquire such Shares; and · Without regard to the initial investment minimum, in connection with an acquisition of an investment management or advisory business, or related investment services, products or assets, by Federated or its investment advisory subsidiaries, an investor (including a natural person) who (1) becomes a client of an investment advisory subsidiary of Federated or (2) is a shareholder or interest holder of a pooled investment vehicle or product that becomes advised or subadvised by a Federated investment advisory subsidiary as a result of such an acquisition other than as a result of a fund reorganization transaction pursuant to an agreement and plan of reorganization. The principal underwriter and financial intermediaries may receive payments for distribution and/or administrative services under a Rule 12b-1 Plan and financial intermediaries may also receive shareholder service fees for services provided.In connection with this basic arrangement, Institutional Service Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Institutional Service Shares Sales Load None Contingent Deferred Sales Charge ("CDSC") None Shareholder Service Fee Up to 25 basis points (0.25%) of the average daily net asset value 12b-1 Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Institutional Service Shares as described in Section 3 of the Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Institutional Service Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Privileges: Institutional Service Shares may be exchanged for Institutional Service Shares of any other Federated fund or share class that does not have a stated sales charge or contingent deferred sales charge, except Class A Shares of Federated Liberty U.S. Government Money Market Trust and Class K Shares.Institutional Service Shares may also be exchanged for shares of Investment Companies that are not subject to this Plan, as provided in the "Proprietary Fund Schedule" attached hereto. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered, unless Class A Shares or Class F Shares which are subject to a CDSC are being exchanged, in which case the CDSC fee will be imposed as if the Class A Shares or Class F Shares had been redeemed.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. SCHEDULE OF FUNDS OFFERING INSTITUTIONAL SERVICE SHARES The Funds set forth on this Schedule each offer Institutional Service Shares on the terms set forth in the Institutional Service Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. Multiple Class Company Series 12b-1 Fee Federated Adjustable Rate Securities Fund 0.25% Federated GNMA Trust 0.05% Federated Income Securities Trust: Federated Intermediate Corporate Bond Fund 0.25% Federated Short-Term Income Fund 0.15% Federated Income Trust 0.05% Federated Index Trust 0.30% Federated Max-Cap Index Fund Federated Institutional Trust: Federated Government Ultrashort Duration Fund 0.05% Federated Intermediate Government/Corporate Fund 0.05% Federated Intermediate Government Fund, Inc. 0.25% Federated MDT Stock Trust None Federated Short-Intermediate Duration Municipal Trust 0.25% Federated Total Return Government Bond Fund 0.25% Federated Total Return Series, Inc.: Federated Mortgage Fund 0.25% Federated Total Return Bond Fund 0.25% Federated Ultrashort Bond Fund 0.25% Federated U.S. Government Securities Fund:1-3 Years 0.25% Federated U.S. Government Securities Fund:2-5 Years 0.05% Multiple Class Company 12b-1 Fee Money Market Obligations Trust: Federated Automated Cash Management Trust None Federated California Municipal Cash Trust None Federated Connecticut Municipal Cash Trust None Federated Government Obligations Fund None Federated Government Obligations Tax-Managed Fund None Federated Massachusetts Municipal Cash Trust None Federated Michigan Municipal Cash Trust None Federated Municipal Obligations Fund None Federated New Jersey Municipal Cash Trust 0.10% Federated New York Municipal Cash Trust 0.25% Federated Ohio Municipal Cash Trust None Federated Pennsylvania Municipal Cash Trust None Federated Prime Cash Obligations Fund None Federated Prime Management Obligations Fund None Federated Prime Obligations Fund None Federated Prime Value Obligations Fund None Tax-Free Money Market Fund None Federated Tax-Free Obligations Fund None Federated Treasury Obligations Fund 0.25% Federated U.S. Treasury Cash Reserves None Federated Virginia Municipal Cash Trust None PROPRIETARY FUND SCHEDULE - INSTITUTIONAL SERVICE SHARES Shares issued by investment companies that are not party to this Plan but that are listed on this Proprietary Fund Schedule ("Non-Plan Investment Companies") may be exchanged for Institutional Service Shares of the Funds indicated opposite their names.Such Institutional Service Shares may also be exchanged back into shares of the original Non-Plan Investment Company.In addition, indicated Institutional Service Shares purchased from a dealer party to a Dealer Agreement to sell the indicated Non-Plan Investment Company Shares may be exchanged for Shares of such Non-Plan Investment Company.In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered.Exchanges into any class of shares of a Non-Plan Investment Company not shown on this schedule shall be treated in the same manner as a redemption and purchase. Multiple Class Series/Company Non-Plan Investment Companies Money Market Obligations Trust - Federated Automated Cash Management Trust WesMark Funds
